Name: Commission Regulation (EEC) No 329/84 of 8 February 1984 on the supply of wholly milled long grain rice to Grenada as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 18 Official Journal of the European Communities 9 . 2 . 84 COMMISSION REGULATION (EEC) No 329/84 of 8 February 1984 on the supply of wholly milled long grain rice to Grenada as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 174/84 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 500 tonnes of cereals to Grenada under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . 2 OJ No L 21 , 26 . 1 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No L 352, 14 . 12 . 1982, p . 1 . ( 5) OJ No L 196, 20 . 7 . 1983, p . 1 . (6) OJ No 106, 30 . 10 . 1962, p . 2553/62. ¢ 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27. 9 . 2. 84 Official Journal of the European Communities No L 38/ 19 ANNEX 1 . Programme : 1983 2. Recipient : Grenada 3. Place or country of destination : Grenada 4. Product to be mobilized : wholly milled long grain rice 5. Total quantity : 173 tonnes (500 tonnes cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex 270 807) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : new jute sacks, 500 g, or polypropylene sacks  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GRENADA' 1 1 . Port of shipment : Pointe-a-Pitre 12. Delivery stage : cif 13 . Port of landing : Saint George's 14. Procedure to be applied in order to determine supply costs : mutual agreement 15. Shipment period : before 15 February 1984 16. Security : 12 ECU per tonne (') Since the goods may be rebagged, the co-contractor must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.